259 F.3d 1320 (11th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.RICHARD LEE BLAYLOCK, JR., Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ALEXANDER PETRILLO, a.k.a. Alexander Pertillo, Defendant-Appellant.
Nos. 00-11254, 00-11255
UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
August 1, 2001

Appeals from the United States District Court for the Northern District of Alabama, (No. 99-00130-CR); C. Lynwood Smith, Jr., Judge.


1
(Opinion May 2, 2001, 249 F.3d 1298, 11th Cir., 2001)


2
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES,  BARKETT, HULL, MARCUS and WILSON Circuit Judges.*

BY THE COURT:

3
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above causes shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



NOTES:


*
 Senior U.S. Circuit Judge Emmett R. Cox may elect to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).